FILED
                             NOT FOR PUBLICATION                            AUG 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM GITAU MUNGE,                             No. 10-70858

               Petitioner,                       Agency No. A096-167-113

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       William Gitau Munge, a native and citizen of Kenya, petitions for review of

the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration

judge’s order denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on the inconsistencies between Munge’s testimony and declaration regarding

the dates and the number of times the Mungiki kidnaped him. See Chebchoub v.

INS, 257 F.3d 1038, 1043 (9th Cir. 2001) (inconsistencies which go to the heart of

petitioner’s asylum claim support an adverse credibility finding); Li v. Ashcroft,

378 F.3d 959, 964 (9th Cir. 2004) (a negative credibility finding will be upheld “so

long as one of the identified grounds is supported by substantial evidence and goes

to the heart of [the] claim of persecution”) (internal citation and quotation omitted).

Accordingly, in the absence of credible testimony, Munge’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Finally, because Munge’s CAT claim is based on the same testimony that

the BIA found not credible, and he points to no additional evidence that the BIA

should have considered regarding the likelihood of torture if he is returned to

Kenya, his CAT claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.


                                                                             10-70858